Dismissed and Memorandum Opinion filed November 4, 2004








Dismissed and Memorandum Opinion filed November 4,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00662-CV
____________
 
RICHARD D. HELTON, INDIVIDUALLY AND
D/B/A RDH BACKHOE AND D/B/A RDH BACKHOE SERVICE , Appellant
 
V.
 
CATERPILLAR FINANCIAL SERVICES
CORPORATION, Appellee
 

 
On Appeal from the 190th District
Court
Harris County, Texas
Trial Court Cause No.
03-44334
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 9,
2004.  The clerk=s record was filed on August 13,
2004.  No reporter=s record was taken.  No brief was filed.
On September 23, 2004, this Court issued an order stating
that unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before October 8, 2004, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 4, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.